Exhibit 10.5

ADVANCED DRAINAGE SYSTEMS, INC.

Non-Qualified Stock Option Agreement

This Non-Qualified Stock Option Agreement is entered into as of             ,
between Advanced Drainage Systems, Inc., a Delaware corporation (the “Company”),
and             , an individual (the “Optionee”).

§1. Grant of Option. Pursuant to the Advanced Drainage Systems, Inc. 2013 Stock
Option Plan (the “Plan”) and authorization by the Board of Directors of the
Company (the “Board”), the Company hereby grants to the Optionee an option (the
“Option”) to purchase a total of              shares (the “Option Shares”) of
the $.01 par value Common Stock of the Company (“Stock”), at the price and on
the other terms and conditions hereinafter set forth.

§2. Option Price. The Option shall be exercisable at a price of $         per
share.

§3. Exercise Period. Subject to the terms and conditions hereinafter set forth
and except as provided in §§10, 11, 12(a) and 13 of this agreement, the Option
shall be exercisable as follows:

(a) The Optionee shall be entitled to purchase up to one-third of the Option
Shares if the Optionee remains continuously in the employ of the Company, or any
subsidiary thereof, for one year from the date hereof.

(b) The Optionee shall be entitled to purchase up to two-thirds of the Option
Shares if the Optionee remains continuously in the employ of the Company, or any
subsidiary thereof, for two years from the date hereof.

(c) The Optionee shall be entitled to purchase all of the Option Shares if the
Optionee remains continuously in the employ of the Company, or any subsidiary
thereof, for three years from the date hereof.

The Optionee’s right to purchase the Option Shares shall continue through, and
may not be exercised after,              (the “Expiration Date”).

§4. Exercise of Option. The Option shall be exercised by delivery to the Company
of a written statement in form and substance satisfactory to the Board (the
“Exercise Form”).

§5. Execution of Executive Responsibility Agreement. The grant of the Option
pursuant to §1 of this agreement shall be contingent upon the execution by the
Optionee of an Executive Responsibility Agreement with the Company in form and
substance satisfactory to the President of the Company, if such an Executive
Responsibility Agreement has not already been executed.

§6. [Intentionally Omitted].

§7. Payment of Option Price. At the time of exercise of the Option, the Optionee
shall pay the entire option price for the Option Shares being purchased (a) in
cash or by check, (b) in

 

- 1 -



--------------------------------------------------------------------------------

Stock or (c) in any combination of cash, check and Stock. The Board, in its sole
discretion, shall establish the value of any Stock that is used in payment of
the option price. Upon receipt of the entire option price for the Stock being
purchased and compliance by the Optionee with any other applicable requirements
hereunder, the Company shall forthwith cause certificates for such Stock to be
delivered to the Optionee.

§8. Compliance with Securities Laws. In all cases, the exercise of the Option
(in whole or in part) and the issuance of Stock pursuant thereto shall be
contingent upon the prior registration or exemption therefrom of such Stock
under the Securities Act of 1933 and such state laws as may be applicable, or a
determination by counsel for the Company that the issuance of such Stock will be
a transaction exempt from such registration.

§9. Non-transferability and Termination of Option Privileges. Except as
otherwise provided in §10, the Option shall not be transferable or assignable
and, during the Optionee’s lifetime, shall be exercisable solely by the
Optionee. Further, except as otherwise provided in §§10, 11 and 12, the Option
shall cease and terminate upon termination of the Optionee’s employment with the
Company and its subsidiaries for any reason.

§10. Death of Optionee. If the Optionee shall die while in the employ of the
Company or any of its subsidiaries, the provisions of §§3(a), 3(b) and 3(c)
shall have no force and effect and the Option may be exercised with respect to
all of the Option Shares during the one-year period commencing on the date of
the Optionee’s death by the Optionee’s personal representative or by any person
who acquires the Option by bequest or inheritance as a result of the Optionee’s
death; provided, however, that no exercise may take place after the Expiration
Date.

§11. Disability of Optionee. If the Optionee shall become permanently and
totally disabled within the meaning of §22(e)(3) of the Internal Revenue Code of
1986, as amended, while in the employ of the Company or any of its subsidiaries,
the provisions of
§§3(a), 3(b) and 3(c) shall have no force and effect and the Option may be
exercised by the Optionee with respect to all of the Option Shares during the
one-year period commencing on the date of such permanent and total disability;
provided, however, that no exercise may take place after the Expiration Date.

§12. Other Termination of Employment.

(a) Unless expressly provided otherwise in a written agreement between the
Optionee and the Company (or any subsidiary thereof), the Optionee’s employment
with the Company or any subsidiary thereof is and at all times has been at will.
Nothing in this agreement is intended to and no action taken pursuant to this
agreement will change the at-will nature of the employment relationship.

(b) If the Optionee’s employment with the Company or any subsidiary thereof is
terminated by the Company for Cause, the Option shall be deemed to have
terminated as of the day before the date on which the Company notifies the
Optionee of the Optionee’s termination. The term “Cause” shall mean:

(i) the Optionee has committed a deliberate and premeditated act against the
interests of the Company, including, without limitation, an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company,
including, but not limited to, the offer, payment, solicitation or acceptance of
any unlawful bribe or kickback with respect to the Company’s business; or

 

- 2 -



--------------------------------------------------------------------------------

(ii) the Optionee has been convicted by a court of competent jurisdiction of, or
pleaded guilty or nolo contendere to, any felony or any crime involving moral
turpitude; or

(iii) the Optionee has failed to perform or neglected the material duties
incident to the Optionee’s employment with the Company on a regular basis, and
such failure or neglect shall have continued for a period of twenty (20) days
after written notice is given to the Optionee specifying such failure or neglect
in reasonable detail; or

(iv) the Optionee has been chronically absent from work (excluding vacations,
illnesses, disability or leaves of absence approved by the Board); or

(v) the Optionee has refused, after explicit written notice, to obey any lawful
resolution of or direction by the Board which is consistent with the duties
incident to the Optionee’s employment with the Company, and such refusal shall
have continued for a period of twenty (20) days after written notice is given to
the Optionee; or

(vi) the Optionee has materially breached any of the terms contained in any
written employment agreement, executive responsibility agreement,
non-competition agreement, confidentiality agreement or similar type of
agreement to which the Optionee is a party; or

(vii) the Optionee has engaged in (A) the unlawful use (including being under
the influence) or possession of illegal drugs on the Company’s premises or
(B) habitual drunkenness.

Any voluntary termination of employment by the Optionee in anticipation of an
involuntary termination of the Optionee’s employment for Cause shall be deemed
to be a termination for Cause. In the event that the Optionee is party to a
written employment agreement with the Company or any of its subsidiaries and
such employment agreement contains a definition of “Cause”, the definition of
“Cause” set forth above shall be deemed replaced and superseded, with respect to
the Optionee, by the definition of “Cause” used in such employment agreement.

(c) If the Optionee shall cease to be employed by the Company and its
subsidiaries for any reason other than Cause, death or permanent and total
disability within the meaning of §22(e)(3) of the Internal Revenue Code of 1986,
as amended, the Option may be exercised by the Optionee, to the extent permitted
by §§3(a), 3(b) and 3(c), during the three-month period commencing on the date
on which the Optionee’s employment terminates; provided, however, that no
exercise may take place after the Expiration Date.

 

- 3 -



--------------------------------------------------------------------------------

§13. Other Events. If the Optionee remains continuously in the employment of the
Company, or any subsidiary thereof, the provisions of §§3(a), 3(b) and 3(c)
shall have no force and effect and the Option may be exercised by the Optionee
with respect to all of the Option Shares commencing at the time of a Change in
Control (as defined in the Plan); provided, however, that no exercise may take
place after the Expiration Date.

§14. Adjustment for Stock Dividend or Stock Split. In the event that a dividend
is hereafter paid on outstanding shares of Stock in shares of Stock, or in the
event that the number of outstanding shares of Stock is hereafter increased as a
result of a stock split, and the Option is then unexercised (in whole or in
part), the number of Option Shares shall thereupon be increased to include the
number of shares of Stock which would have been distributed with respect to the
shares of Stock subject to the unexercised portion of the Option if such shares
of Stock had been outstanding at the time of the dividend or stock split, and
the option price per share shall be adjusted to reflect such increased number of
Option Shares.

§15. Adjustment for Reorganization or Merger. In the event that outstanding
shares of Stock are hereafter changed into or exchanged for a different number
or kind of shares of stock or securities of the Company or of another
corporation or corporations, whether as a result of a reorganization,
recapitalization, reclassification, merger, consolidation or otherwise, and the
Option is then unexercised (in whole or in part), the Option and the option
price shall thereupon be adjusted to apply to the number and kind of shares of
stock or securities which would have been received for the shares of Stock
subject to the unexercised portion of the Option if such shares of Stock had
been outstanding at the time of such reorganization, recapitalization,
reclassification, merger, consolidation or other event.

§16. Additional Adjustments. In the event that there is any change in the
corporate structure or outstanding shares of Stock or any other transaction for
which an adjustment is not provided by §§14 or 15 of this agreement, and the
Option is then unexercised (in whole or in part), the Board may, in its sole
discretion, require an adjustment in the number or kind of shares of stock or
securities subject to the Option or the option price and such adjustment shall
be binding and effective for all purposes hereof.

§17. Elimination of Fractional Shares. Any addition or adjustment provided for
in §§14, 15 or 16 of this agreement may be limited to the extent necessary to
prevent fractions of shares from becoming available under the Option.

§18. Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all applicable provisions thereof. If any
of the terms and provisions of this agreement are inconsistent or in conflict
with the terms and provisions of the Plan, the Plan shall supersede and prevail
over such inconsistent provisions hereof.

§19. No Obligation. There is no obligation on the Optionee to exercise any
option.

§20. Withholding. This Option is intended to be a non-statutory stock option. To
the extent (if any) that this Option, when exercised, is treated as a
non-statutory stock option and not

 

- 4 -



--------------------------------------------------------------------------------

as an incentive stock option within the meaning of §422 of the Internal Revenue
Code, the Optionee agrees that the Optionee shall make such arrangements as are
satisfactory to the Company for withholding of federal, state, and local income
and employment taxes associated with such exercise. The Company agrees that, at
the Optionee’s request, the Company shall permit the Optionee to satisfy such
withholding requirements through the Company’s withholding from the Optionee of
that number of shares of Stock otherwise deliverable upon the exercise of this
Option equal in value to the aggregate amount of withholding that the Optionee
wishes to satisfy through the Company’s retention of shares of Stock subject to
the following:

After the Company’s adoption of ASU 2016-09, Compensation – Stock Compensation
(Topic 718) dated March 2016, the Company may permit or require such individual
to satisfy, in whole or in part, such obligation to remit taxes by directing the
Company to withhold shares of Stock that would otherwise be received by such
individual or to repurchase shares of Stock that were issued to such individual
up to the lesser of the maximum statutory tax rate in the employees’ applicable
jurisdiction, or a lesser amount if required by applicable laws and regulations
pursuant to such rules as the Board may establish from time to time.

Prior to the Company’s adoption of ASU 2016-09, Compensation – Stock
Compensation (Topic 718) dated March 2016, the Company may permit or require
such individual to satisfy, in whole or in part, such obligation to remit taxes
by directing the Company to withhold shares of Stock that would otherwise be
received by such individual or to repurchase shares of Stock that were issued to
such individual to satisfy the minimum statutory withholding rates, for any
applicable tax withholding purposes, in accordance with all applicable laws and
regulations pursuant to such rules as the Board may establish from time to time.

The Company shall also have the right to deduct from all cash payments made to
the Optionee (whether or not such payment is made in connection with an Option)
any applicable taxes (at minimum statutory withholding rates) required to be
withheld with respect to such payments.

§21. Headings. The headings of the sections of this agreement are inserted for
convenience only and shall not be deemed to be part hereof.

[Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed multiple counterparts of this
agreement, each of which shall be deemed to be an original, as of the date first
set forth above.

 

Optionee:

    

ADVANCED DRAINAGE SYSTEMS, INC.

 

  

                     

 

By:                                                            
                                   

                         

Name:

    

Title:

 

- 6 -